                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FEDERAL INSURANCE COMPANY,                       Case No. 18-cv-06920-JST
                                                      Plaintiff,
                                   8
                                                                                         ORDER CONTINUING DEADLINE TO
                                                v.                                       SELECT ADR PROCESS
                                   9

                                  10    RICHARD ANDERSON, M.D., et al.,                  Re: ECF No. 15
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received the parties’ stipulation and addendum regarding their selection of

                                  14   an ADR process. ECF No. 15. As the parties suggest, the Court hereby orders them to file their

                                  15   selection by February 15, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 25, 2019
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
